EXHIBIT 10.13 NON EMPLOYEE DIRECTOR COMPENSATION PLAN 2011/2 Retainer: $36,000 per year (paid in twelve equal installments of $3,000 subsequent to shareholder approval of nomination) Attendance: $20,000; $5,000 paid following attendance (in person or via conference call) at the regular quarterly board and committee meetings, or upon an excused absence. Award of Restricted Share Units*: $50,000** Total Compensation Mid-Term Appointments The cash retainer and RSU awards will be prorated for the service year with a new director given full credit for a partial month’s service.The market value used to calculate the number of shares to be awarded will be the closing stock price the day before the mid-year appointment. *Number of shares is determined by dividing the market price per share at the close of business on April26, 2011 ($15.06), into $50,000 (3,320 shares), which units shall vest promptly after the completion of the director’s annual service.On death, disability, or change in control, the RSU will fully vest.On a termination without cause, the award will vest prorata for each full month of service; provided, however, the board of directors may waive all or any portion of the service requirement to accelerate the vesting of the units. **For Audit Committee Chair, this amount is $55,500, or 3,685 shares. Adopted April 27, 2011
